United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
            ___________

            No. 97-1312
            ___________

Johnson Brothers Wholesale Liquor     *
Co., Inc.,                            *
                                      *
                  Petitioner,         *
                                      *
      v.                              *
                                      *
National Labor Relations Board,       *
                                      *
                  Respondent.         *
                                          On Petition for Review from
            ___________                   National Labor Relations Board.

            No. 97-1666                         [UNPUBLISHED]
            ___________

Johnson Brothers Wholesale Liquor     *
Co., Inc.,                            *
                                      *
                  Respondent,         *
                                      *
      v.                              *
                                      *
National Labor Relations Board,       *
                                      *
                  Petitioner.         *
                                _____________

                          Submitted: December 10, 1997
                              Filed: December 19, 1997
                               _____________
Before FAGG, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                          _____________

PER CURIAM.

       Johnson Brothers Wholesale Liquor Co., Inc. (the Company) petitions for review
of an order of the National Labor Relations Board (the Board), and the Board seeks to
enforce the order against the Company. Having considered the record and the parties'
arguments, we find no error in the Board's decision. Because our review involves the
application of established principles of law in a fact-intensive case, and the parties'
submissions show they are thoroughly familiar with the issues before the court, we
conclude that an extensive discussion would serve no useful purpose. Accordingly, we
enforce the Board's order without further discussion. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-